     Case 1:20-cr-00016-JRH-BKE Document 39 Filed 03/25/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION




UNITED STATES OF AMERICA

V.                                            CR120-016


RODRIQUEZ DEMONTAY GERMANY



               ORDER ON MOTION FOR LEAVE OF ABSENCE


      Samuel J. Adams having made application to the Court for a leave of absence,

and it being evident from the application that the provisions of Local Rule 83.9 have
been complied with, and no objections having been received;

      IT IS HEREBY ORDERED THAT Samuel J. Adams be granted leave of

absence for the following periods: April 2, 2021 through April 5, 2021 and April 12,

2021 through April 26, 2021.

      SO ORDERED,this the             day of March, 2021.




                                       J. RANDAIJ HALL, CHIEF JUDGE
                                      J^ITED^fATES DISTRICT COURT
                                       S&UTHERN DISTRICT OF GEORGIA
